IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50458
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GEORGE CONTRERAS, also known
as Carlos Corona,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-99-CR-352-1
                        - - - - - - - - - -
                            May 28, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     George Contreras pleaded guilty to possession of a

controlled substance with intent to distribute while reserving

the right to appeal the district court’s denial of his pretrial

motion to suppress.   He argues that the border patrol agents did

not have specific articulable facts justifying an investigatory

stop and that they unreasonably exceeded the scope of an

immigration stop.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50458
                                -2-

     The agents had reasonable suspicion to stop Contreras given

that the vehicle was capable of carrying illegal aliens or drugs,

was not local to the area, and was traveling very near the border

at an unusual time on a narrow, winding road notorious for

smuggling.   See United States v. Brignoni-Ponce, 422 U.S. 873,

884 (1975); United States v. Zapata-Ibarra, 212 F.3d 877, 881

(5th Cir.), cert. denied, 121 S. Ct. 412 (2000).   The agents were

free to ask Contreras to explain the suspicious circumstances.

Brignoni-Ponce, 422 U.S. at 881-82.   In light of Contreras’

answers, the agents did not unreasonably expand the scope of the

stop to request consent to search the truck.

     Contreras also argues that the district court erred in

refusing to suppress his in-custody statement as to his true

name.   Contreras has not shown that the district court plainly

erred as an individual’s identity is not suppressible.   See

United States v. Roque-Villanueva, 175 F.3d 345, 346 (5th Cir.

1999); see also INS v. Lopez-Mendoza, 468 U.S. 1032, 1039 (1984).

     The judgment of the district court is AFFIRMED.